DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-8, 10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0349536 A1 Ortiz EGEA et al.
2:	As for Claim 1, Ortiz EGEA et al teaches in Paragraphs [0022 and 0024] and depicts in Figure 1B An image sensing device adapted to sense a target object in a situation without ambient light, the image sensing device comprising: a modulated light source, comprising a plurality of light sources; an image sensor, comprising a plurality of sensing pixels, wherein the image sensor is a color filter-free sensor (Paragraph [0016] and depicts in Figures 1A-1C); and a processing circuit, coupled to the modulated light source and the image sensor and configured to run the modulated light source and the image sensor (Paragraph [0064]), wherein in one frame period, the light sources (116 and 114) emit a plurality of sensing light beams at different timings, and the sensing pixels at different timings sense a plurality of reflected light beams generated by the sensing light beams reflected by the target object (102) (Paragraph [0059]), wherein the processing circuit synthesizes a plurality of first images corresponding to a part of the reflected light beams to generate a complete sensing image, and the processing circuit obtains depth information of the target object according to another part of the reflected light beams (Paragraphs [0021 and 0059]).
3:	As for Claim 2, Ortiz EGEA et al teaches in Paragraphs [0023-0028] and depicts in Figure 3 wherein the light sources (116 and 114) comprise a plurality of visible light sources (116) and an invisible light source (114), and a plurality of sub-sensing periods of the depth information and the first images are synchronized with the visible light sources and the invisible light source.
4:	As for Claim 3, Ortiz EGEA et al teaches in Paragraphs [0021 and 0059]and depicts in Figure 3 wherein the sensing light beams comprise a plurality of visible light beams (116) and an invisible light beam (114), and the sensing pixels (106) sense a plurality of first reflected light beams and a second reflected light beam respectively generated by the visible light beams (116) and the invisible light beam (114) reflected by the target object (102) in different time periods, 13107054usf wherein the processing circuit synthesizes the first images corresponding to the first reflected light beams to generate the complete sensing image, and the processing circuit obtains the depth information of the target object according to the second reflected light beam (Paragraphs [0021 and 0059]).
5:	As for Claim 4, Ortiz EGEA et al teaches in Paragraph [0021] wherein the visible light sources comprise a red light source, a green light source, and a blue light source, and the invisible light source is an infrared light source.
6:	As for Claim 5, Ortiz EGEA et al teaches in Paragraphs [0021 and 0055] and depicts in Figure 3 wherein the sensing pixels (102) sense a plurality of first reflected light beams in a visible light beam sensing period in the frame period, and the sensing sense the second reflected light beam in an invisible light beam sensing period (infrared) in the frame period, wherein the visible light beam sensing period and the invisible light beam sensing period are not overlapped.
7:	As for Claim 6, Ortiz EGEA et al teaches in Paragraphs [0021 and 0055] and depicts in Figure 3 wherein the sensing pixels (106) respectively sense the first reflected light beams in the sub-sensing periods in the visible light beam sensing period, wherein the sub-sensing periods are not overlapped.
8:	As for Claim 7, Ortiz EGEA et al teaches in Paragraph [0024] wherein a length of the visible light beam sensing period is less than 1/25 second.
9:	As for Claim 8, Ortiz EGEA et al depicts in Figure 3 and teaches in Paragraphs [0024 and 0055] wherein each of the visible light sources is individually turned on in a corresponding sub-sensing period of the sub-sensing periods.
10:	As for Claim 10, Ortiz EGEA et al teaches in Paragraph [0021] wherein the sensing light beams respectively correspond to different wavelengths.
11:	As for Claim 12, Ortiz EGEA et al teaches in Paragraphs [0010, 0014, 0024 and 0027] wherein the processing circuit performs a direct time of flight calculation according to the another part of the reflected light beams to obtain the depth information.
12:	As for Claim 13, Ortiz EGEA et al teaches in Paragraphs [0010, 0014, 0024 and 0027] wherein the processing circuit performs an indirect time of flight calculation according to the another part of the reflected light beams to obtain the depth information.
13:	As for Claim 14, Ortiz EGEA et al teaches in Paragraph [0024] wherein the another part of the reflected light beams is a structured light beam (Modulated IR light).
14:	As for Claim 15, Claim 15 is rejected for reasons discussed related to Claim 1.
15:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 2.
16:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 3.
17:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 5.
18:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 8.
19:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20:	Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0349536 A1 Ortiz EGEA et al in view of US 2020/0137324 A1 Akkaya et al.
21:	As for Claim 9, Ortiz EGEA et al teaches a camera system with multiple visible light sources. However, does not teach wherein at least two of the visible light sources are simultaneously turned on in one of the sub-sensing periods.
Akkaya et al teaches in Figure 6 and in Paragraphs [0065] a similar construction of a camera with illuminators and teaches it is advantageous to enable a mode that allows multiple visible light sources to be turned on simultaneously during an image capture period in order to improve image capture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the camera system of Ortiz EGEA et al to have a mode that allows multiple visible light sources to be turned on simultaneously during an image capture period in order to improve image capture.
22:	As for Claim 11, Ortiz EGEA et al teaches a camera system with multiple light sources 114 and 116). However, does not teach wherein at least one part of the sensing light beams has different polarizations.
Akkaya et al teaches in Figure 1A and in Paragraphs [0065] a similar construction of a camera with illuminators and teaches it is advantageous to include a polarizer (124) on the visible light illuminators (116) in order to achieve high transmission contrast and therefore, improve image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polarizer (124) as taught by Akkaya et al on the visible light illuminators (116) of Ortiz EGEA et al in order to achieve high transmission contrast and therefore, improve image quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
June 13, 2022